Citation Nr: 0930808	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  04-37 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for trapezius spasm, right 
shoulder, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1989 to December 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2004, a 
statement of the case was issued in September 2004, and a 
substantive appeal was received in October 2004.


FINDING OF FACT

The Veteran's service-connected trapezius spasm, right 
shoulder, disability is presently manifested by spasm, pain, 
some loss of strength and endurance; motion (with 
consideration given to functional loss due to pain, weakness, 
fatigue, and incoordination) is not limited shoulder level or 
lower; the disability does not more nearly approximate 
moderately severe muscle disability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
trapezius spasm, right shoulder, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5099-5024 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of 
any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in September 2003.  This notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  The RO provided the 
appellant post-adjudication notice by a letter dated in 
January 2009, which provided additional information regarding 
disability ratings and effective dates.  Her claim was 
thereafter readjudicated in January 2009 via a supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

The Board notes at this point that for an increased 
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The Board notes that the RO sent the Veteran a June 2008 
correspondence that fully complied with Vazquez-Flores.  Her 
claim was thereafter readjudicated in January 2009 via both a 
rating decision and a supplemental statement of the case.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records, private treatment 
records, and VA treatment records are on file.  The Board 
notes that VA received waivers from the Veteran in November 
2008, December 2008, and January 2009 (via telephone), which 
stated that she does not have additional evidence to furnish.  
There is no indication of available, outstanding records 
which would support the Veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examinations in October 2003 and 
November 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports are thorough and 
contain sufficient information to decide the issue on 
appeal.  The Veteran's representative has argued that the 
November 2008 examination is not adequate as the examiner did 
not consider other shoulder muscles.  The Board's review of 
the examination report shows that the examiner properly 
focused on the trapezius muscle (the service-connected muscle 
in this case) and that the report is otherwise detailed and 
complete.  Thus, the Board finds that further examination is 
not necessary.    



Increased Rating

The Veteran contends that the severity of her service-
connected trapezius spasm, right shoulder, warrants a higher 
disability rating.  This disability is currently rated as 10 
percent disabling.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Veteran's trapezius spasm of the right shoulder has been 
rated under Diagnostic Code 5099-5024.  Diagnostic Code 5099 
indicates the disability is not listed in the Schedule for 
Rating Disabilities and it has been rated by analogy under a 
closely related disease or injury.  38 C.F.R. §§ 4.20 and 
4.27.  In the present case, the trapezius spasm of the right 
shoulder was rated by analogy as tenosynovitis, evaluated 
under Diagnostic Code 5024.  The regulations direct that 
tenosynovitis will be rated on limitation of motion of the 
affected parts, as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5024.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. 4.71a, Code 5003. 

The movement of the shoulder and arm joint is covered in the 
regulations by Diagnostic Codes 5200 to 5203.  Normal range 
of motion for the shoulder is as follows: forward elevation 
(flexion) to 180 degrees; abduction to 180 degrees; internal 
rotation to 90 degrees; and external rotation to 90 degrees.  
38 C.F.R. 
§ 4.71, Plate I.

A 20 percent evaluation is warranted for limitation of motion 
of the major or minor arm when motion is possible to the 
shoulder level or when to midway between the side and 
shoulder level on the minor side. A 30 percent evaluation is 
warranted for limitation of motion to midway between the side 
and shoulder level on the minor side. A 30 percent evaluation 
for the minor upper extremity and 40 percent for the major 
upper extremity requires that motion be limited to 25 degrees 
from the side. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Diagnostic Code 5200 provides ratings ranging from 20 percent 
to 50 percent for favorable or unfavorable ankylosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5200.

Diagnostic Code 5202 provides ratings ranging from 20 percent 
to 80 percent for other impairment of the humerus.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.

Diagnostic Code 5203 provides ratings ranging from 10 percent 
to 20 percent for impairment of the clavicle or scapula.  38 
C.F.R. § 4.71a, Diagnostic Code 5203.

Finally, Diagnostic Code 5301 is a muscle code that applies 
to the extrinsic muscles of the shoulder girdle, including 
the trapezius, levator scapulae, and serratus magnus.  38 
C.F.R. § 4.73, Diagnostic Code 5301.  Under this code, a 
"moderately severe" muscle injury is required to warrant a 
higher rating of 30 percent in the dominant arm.  A 
"moderately severe" muscle injury is defined as follows: (i) 
Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring; (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements; (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment. 

Factual Background

The present appeal involves the Veteran's claim that the 
severity of her service-connected trapezius spasm, right 
shoulder, warrants a higher disability rating.  Historically, 
service connection was granted for trapezius spasm, right 
shoulder, in April 2001, with an assigned 10 percent 
disability rating (under Diagnostic Code 5024), effective 
December 9, 2000.  Rating decisions from March 2004 and 
January 2009 continued the 10 percent disability rating.

The Veteran submitted private treatment records from August 
2002 to June 2003 that document treatment for her right 
shoulder disability.  The private treatment records evidenced 
a current disability, but did not reference any range of 
motion tests.

VA treatment records from October 2001 to July 2008 document 
that the Veteran received treatment for her right shoulder 
disability.  In October 2002 the Veteran reported 
experiencing chronic right shoulder pain, and taking 
medication for the pain.  An examiner found the Veteran's 
right trapezius muscle to be tender, and recorded that she 
had full range of motion.

The Veteran was afforded a VA examination in October 2003.  
During the examination, the Veteran reported being treated 
for her right shoulder by receiving cortisone injections over 
the trapezius muscle, and acupuncture.  She reported constant 
dull aching pain over her posterior aspect of the shoulder 
with tightness and spasm all the time with an intensity of 4 
out of 10.  She reported that her pain radiated to her right 
arm and shoulder.  The Veteran stated that she was unable to 
touch her back or scratch her back with her right hand and 
comb her hair due to weakness in her right arm and limited 
range of motion.  The examiner found the Veteran to have 
normal contour of her shoulders, girdle, clavicle and 
supraspinatus.  The Veteran was able to shrug her shoulders 
with pain over the right shoulder.  Palpation of the shoulder 
revealed tenderness over the right trapezius muscle.  The 
Veteran's test results for range of motion of her right 
shoulder were: forward flexion to 170 degrees, hyperextension 
to 40 degrees, abduction to 170 degrees, adduction to 50 
degrees, internal rotation to 70 degrees, and external 
rotation to 70 degrees with pain over the right shoulder and 
trapezius muscle.  The examiner diagnosed the Veteran with 
chronic trapezius spasm of the right shoulder.  X-ray studies 
of the Veteran's right shoulder, conducted in unison with the 
examination, revealed normal bone alignment and 
mineralization, and well-maintained joint compartments.  The 
radiologist stated that the films of the Veteran's right 
shoulder were unremarkable. 

The Veteran was afforded a subsequent VA examination in 
November 2008.  During the examination, the Veteran reported 
having a couple of flare-ups per week depending on her level 
of activity, that they occasionally last for three to five 
days, that they require her to adjust her work, and that they 
cause she shoulder to become swollen.  She complained of 
weakness and lack of endurance mainly during flare-ups.  She 
denied experiencing incapacitating episodes.  She reported 
being unable to keep her arm up for an extended period of 
time.  She reported using a heating pad and taking anti-
inflammatory and pain medication, as well as a muscle 
relaxant at bedtime.  The examiner found no deformity at the 
level of her shoulders nor supraspinatus nor trapezius area.  
The examiner noted exquisite tenderness and spasm at the 
level of the right trapezius muscle, as well as the right 
supraspinatus muscle.  There was otherwise no right AC joint 
tenderness.  There was no swelling and no erythema noticed at 
the area of the shoulder, nor of the trapezius muscle and 
supraspinatus muscles.  The Veteran was able to shrug both 
shoulder, but her right shoulder was limited at 60 percent of 
the capacity, compared to her left shoulder, due to pain and 
spasm, and she showed no loss of excursion after three 
repetitions, due to pain, fatigue, or weakness, and no lack 
of endurance.  The Veteran's sensory was intact.  The 
Veteran's test results for range of motion of her right 
shoulder were: forward flexion to 170 degrees, forward 
flexion after three repetitions to 160 degrees due to pain, 
abduction to 165 degrees, abduction after three repetitions 
to 160 degrees due to pain, internal and external rotation to 
90 degrees (with no loss of excursion after three 
repetitions).  X-ray studies of the Veteran's right shoulder, 
conducted in unison with the examination, revealed no 
abnormalities of the bones, joints, or soft tissue.

The Veteran has submitted many statements regarding her right 
shoulder disability.  In June 2003, the Veteran stated that 
her right shoulder disability has resulted in chronic pain 
and inflammation of her right shoulder.  In April 2004, the 
Veteran stated that her right shoulder disability limits her 
ability to complete daily tasks, such as lifting her right 
hand above her shoulder for 3-5 minutes and completing 
household tasks (i.e. painting).  She further stated that her 
disability has limited her ability to participate in physical 
activities with her children due to pain, numbness, and 
tingling.  The Veteran also stated that she was unable to 
utilize her right arm at a normal functioning level, and 
claimed that her carpal tunnel syndrome of her right wrist 
was secondary to her right shoulder disability.  [The Board 
notes that service connection was granted for carpal tunnel 
syndrome, right hand, in June 2005.  Impairment due to that 
disability is not for consideration in the present appeal].  
In October 2004, the Veteran stated that her right shoulder 
disability limits her ability to comb, brush, and style her 
hair.  In December 2008, she stated that she continued to 
take medication for controlling inflammation and pain.  She 
stated that her right shoulder disability requires her to use 
her left arm more (even though she is right arm dominant), 
and has affected her employment.

In July 2009, the Veteran's representative suggested that the 
Veteran's service-connected trapezius spasm, right shoulder, 
should be rated under 38 C.F.R. § 4.73, Diagnostic Code 5301 
as 30 percent disabling.  The representative contended that 
the Veteran's disability met the requirements for a 
moderately severe trapezius disability on the right side.  

Analysis

It is clear from the evidence of record that the Veteran's 
service-connected trapezius spasm, right shoulder, results in 
some impairment.  The task before the Board is to determine 
the most accurate match with regulatory rating criteria (set 
forth earlier).  The Board is obligated to apply pertinent VA 
laws and regulations. 

Looking first to the rating criteria for the shoulder under 
38 C.F.R. § 4.71a, the Board notes that an evaluation in 
excess of 10 percent for the Veteran's right shoulder 
disability would require limitation of motion of the arm at 
the shoulder level, ankylosis of the scapulohumeral 
articulation, recurrent dislocation of the humerus, malunion 
of the humerus with a moderate deformity, or dislocation of 
the clavicle.  Upon review of the Veteran's medical records, 
a diagnosis of ankylosis of the scapulohumeral articulation, 
recurrent dislocation of the humerus, malunion of the humerus 
with a moderate deformity, or dislocation of the clavicle has 
not been rendered.  Moreover, in November 2008 an X-ray of 
the Veteran's right shoulder showed no abnormality of the 
bones, joints, or soft tissue.

For a 20 percent evaluation for a shoulder disability based 
on limitation of motion, it must be demonstrated that motion 
be limited to shoulder level, which is 90 degrees.  See 38 
C.F.R. § 4.71a, Plate I.  The November 2008 VA examination 
report shows flexion to 160 degrees and abduction to 160 
degrees, and the October 2003 VA examination report shows 
flexion to 170 degrees and abduction to 170 degrees.  These 
test results show that the Veteran is able to move the 
shoulder to above shoulder level.  Still, the motion is less 
than normal.  Id.  If rated analogous to degenerative 
arthritis, this otherwise noncompensable limitation warrants 
a 10 percent rating, but there is no basis for a rating in 
excess of this award.  As already stated, this would only be 
warranted if it could be demonstrated that the range of 
motion was limited to shoulder level or less.  The Board has 
considered functional loss due to pain, see DeLuca v. Brown, 
8 Vet. App. 202 (1995), but notes that the Veteran on 
examination only experienced pain at the extremes of motion.  
There does not appear that there is additional functional 
loss due to pain, weakness, fatigue, or incoordination which 
limits motion to shoulder level.  The Board acknowledges the 
complaints of increases in severity during flare-ups and does 
not doubt that such increases occur.  However, the totality 
of the evidence simply does not paint a disability picture 
where motion is limited to shoulder level, even when flare-
ups are considered.  Again, the Board emphasizes that VA's 
rating criteria requires limitation of motion to 
approximately shoulder level to warrant assignment of the 
next higher rating of 20 percent.  The evidence simply does 
not suggest such limitation. 

The Board has also carefully considered the representative's 
argument that a finding of "moderately severe" muscle injury 
is warranted by analogy under the rating schedule.  Since the 
disability at issue does not involve a gunshot or other such 
penetrating wound, it is obvious that certain listed criteria 
under Code 5301 are not relevant.  However, even by analogy 
the Board does not find persuasive evidence of more than 
moderate disability.  It appears that besides relatively 
minimal loss of motion, the main symptoms are pain and spasm.  
However, the November 2008 examiner reported no additional 
functional loss due to pain, fatigue, or weakness after 
repetitive motion testing.  There was also no lack of 
endurance.  This suggests to the Board that there is not the 
level of loss of strength and endurance to warrant a finding 
of moderately severe disability by analogy to Code 5301.  At 
most, a finding of moderate muscle disability appears to be 
warranted, and such a finding under Code 5301 would be of no 
benefit to the Veteran since it would also warrant the 
current 10 percent rating.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
the Veteran's service-connected trapezius spasm, right 
shoulder, has not necessitated frequent periods of 
hospitalization.  Although the Veteran contends that her 
disability at times affects certain duties associated with 
her employment, there is no supporting evidence that such 
actually with maintaining employment.  In this regard, the 
Board does not doubt the Veteran's contention that her right 
shoulder disability has impacted her employment; however, the 
schedular percentage ratings already represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from the disability in question.  Under 
these circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) and 38 
C.F.R. § 4.3, but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a disability rating higher than 10 
percent.

The Veteran may always advance a new claim for an increased 
rating should her service-connected trapezius spasm, right 
shoulder, increase in severity in the future. 


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


